Title: From John Adams to Thomas Barclay, 17 September 1785
From: Adams, John
To: Barclay, Thomas


          
            Dear Sir
            Grosvenor Square 17 Spr:
          
          I allowed Mr. Thaxter only 4 years Salary vizt. from 13 Novr. 1779 to 13 Novr. 1783, three of which I paid him at £100 the other year is charged to the Public at £300— He did not reach home ’till after that Period vizt. Decr. 1783 or Jany. 1784. But that must be left to Congress— I really pitty that faithful Youth for 4 years, indefatigable Server, he has never received more than would cloath him—
          You have not allowed me too much for Postage— I had sometimes Quintuplicates of voluminous dispatches, both as Minister for the Peace, as Minister in Holland, and as Agent for the Loan, besides all that all Mr. Danas dispatches to & from Congress while he was in Russia went through my hands for more than a Year, & sometimes huge Packets of News Papers came to me through France by the Post—
          You will see in my Account several draughts of Mrs. Adams, these were for the Expences of her Voyage and Expences in London, before I came to her. But I dare not propose that this should be allowed to me. I shall think myself well off if I am allowed House Rent & Stationary.
          I have Sent you my Accounts up to the first of August of this Year, because it was the first of August last year that our reduced Salarys began— settle the whole as you please & Congress will Strike off from your settlement what they please, But I shall never envy hereafter an itinerant Embassador, such a rolling Stone can gather no Moss— fix’d to one station I could have kept regular Accots & have saved many hundreds which now are lost—
          I have charged a Coach. My Carriage at the Hague which would have been sufficient, has been useless & I must now give it away or if I sell it will fetch me little or nothing; strike off this Article however if you think proper or any other, But every journey ruins a pair of wheels & wrecks the Carriage so that it costs you half its value to repair it & put it in order— Let me pray you to Settle my Accts: however & send me a Copy of it before you go off for Madrid— with great Esteem sir / Your humble svt.
        